Citation Nr: 1340043	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  96-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for right knee arthritis from August 1, 1997 through July 29, 1998.

2.  Entitlement to an initial evaluation in excess of 50 percent prior to January 26, 2009 for depression.

3.  Entitlement to an evaluation in excess of 70 percent from January 26, 2009 for depression.  

4.  Entitlement to an initial evaluation in excess of 10 percent for sensory loss lateral side of right calf due to damage of the superficial peroneal nerve with reflex sympathetic dystrophy (RSD) of the right lower extremity.  

5.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) prior to January 31, 2004.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1979.  

This case initially came to the Board of Veterans' Appeals (Board) from an August 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied a rating in excess of 10 percent for the Veteran's right knee disability.  

This case has an extensive procedural history and throughout the years, additional issues have been adjudicated and perfected for appeal.  In August 1996, a RO hearing was held regarding the evaluation for the right knee disability.  In August 2005, a Decision Review Officer (DRO) hearing was held regarding an earlier effective date for TDIU.  The case was before the Board in July 2000, January 2003, October 2003, July 2007, and August 2012.

In August 2012, the Board denied entitlement to an evaluation in excess of 60 percent from March 1, 2001, for total right knee replacement; and denied entitlement to an evaluation in excess of 30 percent for right knee chrondromalacia from August 1, 1997 through July 29, 1998.  The Board remanded the following issues: entitlement to service connection for a right foot disability; entitlement to service connection for posttraumatic injury right costo-vertebral junction of the right 4th and 8th ribs; entitlement to an evaluation in excess of 10 percent for right knee arthritis from August 1, 1997 through July 29, 1998; entitlement to an initial evaluation in excess of 50 percent prior to January 26, 2009 for depression; entitlement to an evaluation in excess of 70 percent from January 26, 2009 for depression; entitlement to an initial evaluation in excess of 10 percent for sensory loss lateral side of right calf due to damage of the superficial peroneal nerve with RSD of the right lower extremity; and entitlement to TDIU prior to January 31, 2004.  

In October 2012, the Veteran filed a Motion for Reconsideration.  In January 2013, the Board denied the Motion.  

In July 2013, the RO granted service connection for right foot degenerative joint disease first metatarsalphalangeal joint and flexion deformities 2nd through 5th toes; and granted service connection for posttraumatic injury right costo-vertebral junction of the right 4th and 8th ribs.  These issues are resolved and no longer for consideration.  At that time, the RO also increased the evaluation for right knee arthritis to 30 percent for the period from August 1, 1997 through July 29, 1998.  

The Board observes that the issue as to the evaluation for right knee arthritis was not included in the July 2013 supplemental statement of the case.  However, it was sufficiently addressed in the July 2013 rating decision, with notice to the Veteran.  Thus, a remand for a supplemental statement of the case on this issue would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The VBMS and Virtual VA folders have been reviewed.  

The issue of entitlement to TDIU prior to January 31, 2004 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for PTSD has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the period from August 1, 1997 to July 29, 1998, the Veteran's right knee arthritis is not manifested by extension limited to 30 degrees; and a separate compensable evaluation based on limitation of flexion is not warranted.  

2.  Throughout the appeal period, the Veteran's depression has caused occupational and social impairment with deficiencies in most areas, to include work, family relations, judgment, thinking and mood.  Total social and occupational impairment is not shown.

3.  The disability picture related to the sensory loss lateral side of right calf due to damage of the superficial peroneal nerve with RSD of the right lower extremity does not more nearly approximate severe incomplete paralysis of the superficial peroneal nerve.  


CONCLUSIONS OF LAW

1.  For the period from August 1, 1997 to July 29, 1998, the criteria for an evaluation greater than 30 percent for right knee arthritis are not met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).  

2.  For the period prior to January 26, 2009, the criteria for an initial 70 percent evaluation, and no more, for depression are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).  

3.  For the period from January 26, 2009, the criteria for an evaluation greater than 70 percent for depression are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9434.  

4.  The criteria for an initial evaluation in excess of 10 percent for sensory loss lateral side of right calf due to damage of the superficial peroneal nerve with reflex RSD of the right lower extremity are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8522.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The appeal regarding an increased evaluation for depression and an increased evaluation for sensory loss lateral side of right calf due to damage of the superficial peroneal nerve with RSD of the right lower extremity are "downstream" issues in that they arose following the initial grants of service connection.  As service connection, an initial rating and an effective date were assigned, the notice requirements of § 5103(a) are met.  

As to the remaining issue decided herein, through extensive correspondence, to include in May 2001, November 2004, March 2006 and August 2007, the Veteran has been advised of the information and evidence needed to substantiate and complete a claim for increase, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran has also been provided notice of how disability ratings and effective dates are determined.  The Veteran has been advised of applicable rating criteria throughout the appeal.  

Following additional development, the appeal issues were most recently readjudicated in the July 2013 rating decision and supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains extensive evidence, to include service treatment records, VA medical records, Social Security Administration (SSA) records, and available private medical records.  Despite multiple attempts, VA was unable to obtain private physical therapy and complete medical records (Dr. B.) identified by the Veteran.  The Veteran has been notified of the inability to obtain these records.  

The Veteran has been afforded numerous examinations throughout the appeal period.  The available evidence, to include recent treatment records, is sufficient to evaluate the current disability levels and additional examinations are not needed at this time.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. 
§ 3.159.

Analysis

In addressing the merits of this appeal, the Board notes that the Veteran is competent to report his symptoms and describe his level of disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses). 

"Competency" differs from "credibility" as well as the weight given to different evidence.  Significantly, "competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

On review, the Board has some reservations as to the Veteran's overall credibility.  This determination is based on inconsistent statements as to how the Veteran originally injured his knee during service.

A July 1999 private medical statement documents the Veteran's reports that in May 1978, he was in Africa and it was believed that he stepped on a Russian anti-personnel land mine.  He injured his right knee and was airlifted out several days later.  In subsequent VA records, the Veteran asserts that he injured his knee in Angola while participating in combat operations.  In a June 2009 Social Security evaluation, the Veteran reported 9 days of combat experience in Angola in 1978 and that he was wounded in the knee by a mortar.  

Review of service treatment records, however, shows he injured his right knee while on night maneuvers in April 1978 when he fell sustaining a lateral dislocation in his right patella.  He had several subsequent dislocations and underwent patellar reefing at the Oakland Naval Hospital in August 1978.  The Abstract of Service and Medical History shows that the Veteran was stationed in San Diego, Oakland, and Camp Pendleton, California.  The Veteran's DD Form 214 shows no foreign service or any combat related awards.  Service records refute the Veteran's version of events.  The Veteran is not a credible historian.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 28 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Right knee arthritis from August 1, 1997 through July 29, 1998

The Veteran was originally granted service connection for subluxation, right patella with chondromalacia in September 1979 and assigned a 10 percent evaluation from March 15, 1979 under Diagnostic Code 5257.

In March 1995, the Veteran filed a claim for increase.  In August 1995, the RO continued the 10 percent evaluation and the Veteran perfected an appeal of this decision.  During the pendency of the appeal, the Veteran underwent a total right knee replacement.  There has been extensive consideration as to the proper evaluation for the overall right knee disability and the issues pertaining to the evaluations assigned under Diagnostic Codes 5257 and 5055 have been finally adjudicated.  

In January 2003, the Board granted a separate 10 percent evaluation for right knee arthritis from August 30, 1995 and undertook additional development on the issue of an increased rating for a right knee disability from August 1, 1997 through July 29, 1998.  In February 2003, the RO implemented the Board's decision and assigned a 10 percent evaluation for right knee arthritis under Diagnostic Codes 5010-5261.  

The Board notes that the Veteran was assigned a temporary 100 percent evaluation based on the need for convalescence under 38 C.F.R. § 4.30 from May 10, 1996 to August 1, 1997 and that a temporary 100 percent was reinstated from July 30, 1998.  Beginning September 25, 1998, the disability was evaluated under Diagnostic Code 5055.  

In August 2012, the Board remanded the issue of entitlement to an evaluation in excess of 10 percent for right knee arthritis from August 1, 1997 through July 29, 1998.  In July 2013, the RO increased the evaluation for right knee arthritis to 30 percent from August 1, 1997 through July 29, 1998.  The Board will limit its consideration to the issue as described.  

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 
38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010. 

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 60 degrees is noncompensable; flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Evaluations for limitation of knee extension are assigned as follows: extension limited to 5 degrees is noncompensable; extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45. 

Separate evaluations may be assigned for limitation of flexion and extension of the knee.  See VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004).

The Board has reviewed the evidence of record and does not find VA examinations or other pertinent evidence during the period in question.  The Veteran, however, underwent a VA examination in March 1997.  He reported pain and limited motion of the right knee.  On range of motion testing, he lacked 20 degrees of extension and flexion was to 55 degrees.  The examiner classified the functional impairment due to pain, weakness, fatigability, and incoordination on use as moderate.  The main problem was the significantly diminished range of motion of the knee and decreased capacity to restrengthen the knee.  

The AOJ has assigned a 30 percent evaluation under the provisions of Diagnostic codes 5003-5261 (limitation of extension). The 30 percent evaluation contemplates limitaiton of ext6ension to 20 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of extension to 30 degrees.  38 C.F.R. § 4.7 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A separate evaluation may be assigned for compensable limitation of flexion. 

On review, evidence of record does not show extension limited to 30 degrees during the period from August 1, 1997 to July 29, 1998 and thus, a 40 percent evaluation is not warranted.  Rather, the evidence tended to establish that extension was functionally limited to 20 degrees  The Board has considered the associated functional impairment but does not find the overall disability picture to more nearly approximate a loss of extension to 40 degrees.  A compensable limitation of flexion (to 45 degrees) is not shown or more nearly approximated and a separate 10 percent evaluation under Diagnostic Code 5260 is not warranted.  

While the limitation of extension to 20 degrees is shown in March 1997, the Board notes that the Veteran was in receipt of a total evaluation at that time and thus, he is not prejudiced by the assigned effective date.  

Depression

In October 2001, the RO granted service connection for depression associated with a right knee replacement and assigned a 30 percent evaluation from July 9, 2001.  In January 2012, the evaluation was increased to 50 percent from July 9, 2001; and to 70 percent from January 26, 2009.  

Depression is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed under the referenced diagnostic code are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In the context of determining whether a 70 percent disability evaluation is warranted, the diagnostic code requires "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"- i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; see 38 C.F.R. § 4.130, Diagnostic Code 9434.

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).  A score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) 47. 

A March 2001 statement from a certified professional counselor indicates that the Veteran had been under his care for treatment of depression and severe stress that had been greatly aggravated by his right knee disability.  The Veteran was advised to make this known to his employer so that adjustments could be made to his work schedule and assignments.  

The Veteran underwent a VA psychiatric examination in September 2001.  He reported that he suffered a right knee injury during maneuvers.  He reported that he felt depressed at discharge and has experienced depressive symptoms since that time.  His depression is severe at times and he experiences apathy and often wishes he was dead.  In the past he was careless with drug use and risky behavior in an attempt to die but he stated that he did not believe in suicide.  He has problems sleeping, focusing, and concentrating.  He reported that he would not take medications.  He had a master's degree and is able to work at times.  The Veteran lived with a roommate and had a few friends.  He was separated from his third wife and did not have contact with his son.  On mental status examination, the Veteran was well-groomed.  Speech was normal in rate and volume and thought process production was terse.  Continuity of thought was relevant.  He reported thoughts of suicide but denied any active plan.  Mood was depressed and rather irritable.  Range of affect was appropriate and he was oriented in all spheres.  Judgment and insight were fair.  Assessment was depression disorder, not otherwise specified, secondary to a medical condition.  Current GAF was 55-60.  

In an August 2002 statement, the Veteran reported that he was now taking medication for his depression and anxiety.  He stated that for a period of 5 years he has had social impairment, including a persistent danger of hurting others.  He indicated that the condition was unknown to him as the stress produced amnesia.  

A September 2002 statement from the certified private counselor indicates that the Veteran had been under his care for depression, severe stress and PTSD.  Symptoms included anxiety, depressed moods, insomnia, severe psycho-motor agitation, impaired impulse control with a propensity to violence and suicidal ideation, nightmares and flashbacks, cold sweats, panic attacks, inability to establish and maintain effective relationships and chronic pain from a combat injury to the right knee.  

The Veteran underwent a VA examination on January 26, 2009.  The Veteran was taking antidepressant medication.  He reported that he has had multiple destructive relationships and was on his fourth marriage.  He went to college but has not worked since 2003.  He reported flashbacks and feels hopeless, worthless and entertains thoughts of death or dying every day.  He denied active suicidal ideation, intent or plan.  He has no contact with his child and no current supportive friendships.  He drinks more than 5 vodka/tonics daily.  On mental status examination, he was clean and neatly groomed.  Pyschomotor activity and speech were unremarkable.  Affect was constricted and mood was hopeless and dysphoric.  He was oriented to person, time, and place.  Thought process was slowed.  He did not have any delusions or hallucinations.  He understands the outcome of his behavior and that he has a problem.  He is scared to sleep.  He did not have inappropriate behavior, obsessive behavior, or panic attacks.  He did have some homicidal thoughts and impulse control was poor.  He reported violent and aggressive outbursts, although the last one was two years ago.  He was able to maintain minimum personal hygiene and did not have problems with the activities of daily living.  Remote memory was normal, although recent and immediate memory were mildly impaired.  Diagnosis was major depressive disorder, recurrent, moderate; alcohol dependence; and intermittent explosive disorder.  GAF was 41.  

In June 2009, the Veteran underwent a psychological consultation in connection with his Social Security claim.  On examination, the Veteran had adequate eye contact but was often evasive in facial contact and his answers.  Hygiene was not clinically remarkable.  Rate of mental activity was average, within normal limits.  He was fully alert.  The examiner found no evidence of frank psychosis, currently or by history.  The examiner noted that the Veteran initially presented as depressed with a moderate/severe restriction of range, but several times was able to smile and chuckle.  He seemed to be aware of this sudden discrepancy and added that he liked to laugh, but not a lot.  Affect was appropriate to content, but hopelessness/helplessness was expressed.  There were no significant signs of psychomotor retardation.  He has never had thoughts of suicide with serious possibility of intent, but wishes daily for a passive death.  Sleep was said to be good.  He reported numerous symptoms related to his reported combat trauma in Angola.  The Veteran's social skills were generally adequate, but he does have temper outbursts and his relationship with his spouse was strained.  On the Rey's 15 item test, total score was 6/15 which suggested questionable motivation.  

Diagnostic impression was alcohol abuse, said to be in remission 4 months; cocaine abuse, in remission for many years; and depressive disorder, not otherwise specified, mild to perhaps moderate. On the associated psychological/psychiatric medical source statement, the examiner stated that the Veteran's understanding was within normal limits and memory status was unclear.  Sustained concentration and social interaction were within normal limits.  Adaptation was unclear.  

Review of VA medical records shows extensive treatment.  On psychiatric assessment in March 2010, the Veteran reported depression with associated symptoms.  He also reported a history of episodes of irritability.  He has had physical violence against his wife and ex-wife and gets into physical altercations.  His last fight was a few weeks ago over a parking issue.  On mental status examination, he was appropriately groomed.  Speech was regular and mood was depressed.  Affect was full and inappropriate at times with laughter.  Thought process was linear and he denied any active suicidal/homicidal ideation, or hallucinations.  Insight and judgment were adequate.  Diagnosis was depression, not otherwise specified, likely major depressive disorder, PTSD, and alcohol dependence.  GAF was reported as 45.  Notes dated in June and September 2010 describe insight and judgment as fair and limited respectively.  

A January 2011 psychiatric history indicates that the Veteran was attending cognitive processing therapy and marital counseling and had graduated from anger management classes.  He indicated ongoing depression and sleep difficulties.  He denied panic attacks or psychoses.  Following mental status examination, diagnosis included major depressive disorder, recurrent currently mild; PTSD (reportedly combat related).  A May 2011 mental health note indicates that the Veteran was clearly doing better and he recognizes this, although he has had a recurrence of nightmares related to the anniversary of his mission which was provoking PTSD symptoms.  A June 2011 psychiatry note indicates that the Veteran's major depressive disorder was currently mild and his GAF was reported as 55.   

A February 2012 mental health note indicates that the Veteran was legally separated but had a good relationship with his girlfriend.  He appeared mildly depressed.  There was no evidence of suicidal thinking.  In July 2012, the Veteran indicated that his depression was worse and that he just wanted it all to be over, but he was clear in stating that he would not kill himself.  The examiner indicated that the increase in depression is clearly related to his pain but also related to a very negative view of the world and his place in it.  This caused an increase in passive suicidal thinking, but not an increase in active suicidal thinking, plan or intent.  Note dated in October 2012 indicates that the Veteran had less anxiety and he was reactive and smiling, although he still remained rigid in his beliefs.  GAF was reported as 57.  A December 2012 note indicates that the Veteran was mildly depressed.  PTSD seemed to be somewhat worse.  

In a February 2012 statement, the Veteran indicated that he did not disagree with the current rating of 70 percent but did disagree with the effective date of January 26, 2009.  He argued that if the RO had performed its required evaluation pursuant to the October 2003 remand, it would have concluded that his depression was at least 70 percent or greater at that time.  In the September 2013 informal hearing presentation, the representative indicated that the Veteran maintained entitlement to an evaluation greater than 70 percent.  

The Veteran is service-connected for depression secondary to his right knee disability and is not service-connected for PTSD.  The VA compensation and pension examinations of record do not include a diagnosis of PTSD and while this disorder is subsequently noted, the various private and VA outpatient treatment records do not appear to separate the effects of depression from PTSD.  To the extent it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The PTSD issue is being referred for appropriate action.  The Veteran is not prejudiced by proceeding with the merits of the evaluation for depression in light of the above.  See Mittleider.  

Following review of the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture more nearly approximates the criteria for a 70 percent evaluation during the entirety of the appeal period.  Thus, a uniform rating is warranted.  See Hart.  In making this determination, the Board notes that the increase to 70 percent was apparently based on the January 2009 examination which reportedly showed increased symptomatology to include poor impulse control and suicidal and homicidal thoughts.  See Rating Decision dated January 2012.  

In reviewing the records, and despite the Board's concerns as to the veracity of the Veteran's reports, the referenced symptoms appear to have been present for an extended period of time and did not first manifest themselves at the January 2009 examination.  For example, thoughts of suicide were noted on examination in September 2001.  Impaired impulse control and a propensity to violence and suicidal ideation were referenced in September 2002.

Considering all evidence of record, the Veteran's depression causes occupational and social impairment with deficiencies in most areas, to include work, family relations, judgment, thinking and mood.  Although employed at various times throughout the appeal period, the Veteran appears to have had difficulty in adapting to stressful circumstances, including at work.  The Veteran has significant relationship issues, to include multiple divorces and lack of contact with his child.  The Veteran is consistently depressed and there is evidence of frequent passive suicidal ideation, sleep impairment, anger outbursts, and deficiencies in judgment and thinking.  

In considering whether a 100 percent evaluation is warranted, the Board notes that although the January 2009 examiner assigned a GAF score consistent with serious impairment, she also indicated that there was total occupational and social impairment due to mental disorder signs and symptoms.  This was apparently based on the Veteran's report that he lost his job because of his mental and emotional state and because he had several marriages and his current relationship was troubled.  

On review, the Veteran has also reported that he lost his job because of his knee disability.  With regard to relationships, the Veteran attended marriage counseling and is able to actively participate in group therapy.  More recent evidence shows that he has a good relationship with his girlfriend.  Regarding his self-report of a persistent danger of hurting others, the Board observes that while he has reportedly had some violent behavior, this is intermittent and there does not appear to be a persistent danger to others.  Recent VA treatment records show improved GAF scores and describe the Veteran's depression as mild.  There is no evidence of gross impairment in thought processes or communication or any persistent psychotic symptoms or grossly inappropriate behavior.  The Veteran's hygiene is generally appropriate and he is able to complete the activities of daily living independently.  The overall disability picture related to the Veteran's depression does not more nearly approximate total occupational and social impairment.  Thus, an evaluation greater than 70 percent is denied.  

Sensory loss lateral side of right calf due to damage of the superficial peroneal nerve with RSD of the right lower extremity

In June 2002, the RO granted service connection for sensory loss, lateral side of calf, status post damage of the superficial peroneal nerve and assigned a noncompensable evaluation from March 17, 1997.  The Veteran disagreed with the evaluation and perfected this appeal. 

In January 2003, the Board granted service connection for RSD of the right lower extremity as secondary to the service-connected right knee disability.  In February 2003, the RO amended the superficial peroneal nerve rating to include the RSD and continued the noncompensable evaluation.  In May 2005, the RO increased the initial evaluation to 10 percent.  

Throughout the appeal, the Veteran has asserted entitlement to a higher rating.  He also argues that he should be assigned separate evaluations for the peroneal nerve injury and for the RSD.  In a February 2012 statement, the appellant argues that RSD is a form of arthritis and his symptoms include shooting pain into the hip and foot, whereas peroneal nerve dysfunction is a type of peripheral neuropathy.

VA regulations specifically state that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in the assignment of separate ratings under diagnostic codes is that none of the symptomatology is duplicative or overlapping).  The Board further notes that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68 (2013).
 
In addition to the peroneal nerve/RSD condition, the Veteran is service connected for other right lower extremity conditions.  These include: right knee (currently Diagnostic Code 5055; previously Diagnostic Codes 5257 and 5261), chronic right hip strain (Diagnostic Codes 5019-5252), limitation of extension of the right thigh (Diagnostic Code 5251), impairment of the thigh (Diagnostic Code 5253); and right foot degenerative joint disease and flexion deformity of the toes (Diagnostic Code 5282).  

The Veteran is basically service-connected for disability of the entire right lower extremity, from the hip to the foot, and there appears to be tremendous overlap in his claimed neurologic and orthopedic symptomatology.  On review, separate ratings for the peroneal nerve dysfunction and RSD are simply not warranted.  The Veteran's complaints relating to pains in the knee and hip are already contemplated in the 60 percent rating assigned for his knee and the 10 percent rating for chronic right hip strain.  A significant portion of the claimed symptomatology has been related to reactive polyarticular arthritis, for which service connection was denied.  As set forth in detail below, there is disagreement as to whether the claimed symptoms, to include pain and numbness in the right calf and foot, represent peroneal nerve injury or RSD.  This further supports the finding that separate ratings are not warranted.

The Veteran underwent a VA examination in March 1997.  Sensory examination to pinwheel demonstrated that he had no sharp sensation about the outer right leg or the lateral knee region.  There was a moderate decrease in muscle strength on the right lower extremity.  There was no difference in temperature between the extremities and hair type and distribution appeared normal.  The examiner stated that there was no direct evidence of RSD on examination.  

An August 1997 statement from a VA orthopedic physician indicates that following a surgical procedure, the Veteran developed all the signs and symptoms of RSD with a great deal of pain.  There was some question as to diagnosis, but the physician felt like he had some type of an element of RSD to account or at least add to the chronic pain syndrome in the right lower extremity.  An October 1997 statement from the same physician indicates that the Veteran has permanent loss of right knee motion as well as paresthesia secondary to the RSD.  

The Veteran underwent a VA neurological examination in March 2001.  He stated that he had no feeling on the lateral side of the right calf.  Examination of the lower extremities showed no difference in color.  Motor strength was 4+ throughout in the right lower extremity with significant breakaway secondary to knee pain.  There was evidence of atrophy in the right calf.  There were no other skin changes noted such as hair loss or trophic changes.  Sensory examination showed an area of sensory loss extending down the lateral side of the right calf and to a lesser extent onto the top of the right foot.  The examiner did not find any definite evidence for RSD.  The sensory loss extending down the lateral side of the calf was thought to represent some damage to the superficial peroneal nerve.  There was some diffuse lower extremity weakness but this was felt to be secondary to disuse and breakaway rather than direct nerve involvement.  The atrophy was also most likely due to disuse.  

On VA joints examination in March 2001, the Veteran reported a burning pain shooting down the lateral aspect of the leg with numbness and tingling in the toes.  Objectively, coloration of the right lower extremity was normal without skin or hair trophic changes.  There was no tenderness about the right calf, foot or toes.  Sensory exam to pinwheel was normal except for complaint of numbness in the right lateral leg region.  There was no hypersensitivity.  The examiner opined that the Veteran did not have RSD.  

On VA examination in March 2002, the Veteran reported that his right foot goes numb.  On physical examination, sensory to scratch was normal from below the right knee to the ends of the toes.  Capillary circulation and hair growth was normal and there were no coloration changes.  Temperature was normal except for slight palpable decreased temperature or coolness of the right toes.  The examiner found no evidence of RSD, right lower extremity.  

In an August 2002 statement the Veteran disputed VA's findings of some sensory loss extending down the lateral side of the calf.  He stated "[d]eadness is some loss?  I would hate to understand what substantial loss might be."  

A June 2004 VA neurology note documents the Veteran's reports that his knee cap was blown off in 1978 resulting in multiple surgeries.  Since then, he has had constant pain shooting into the foot and his toes go numb.  Objectively, there was evident sensitivity of the right leg.  The neurologist stated it was likely he had some evidence of RSD.  

The Veteran underwent a VA peripheral nerve examination in January 2009.  The claims folder was reviewed.  In addition to his right knee injury, the Veteran reported that he had been diagnosed with rheumatoid arthritis and was on Prednisone and Enbrel.  He reported pain of the entire right leg, which he described as burning, stabbing and aching.  He is unable to wear most foot gear due to foot discomfort.  Objectively, there was pain with manual muscle testing on the right, but with encouragement, power appeared to be 5/5 in all muscle groups.  There was no atrophy.  Deep tendon reflexes were hypoactive on the right.  Right foot motion was limited with dorsiflexion to 0 degrees and plantar flexion to 20 degrees.  Sensation was decreased to light touch, temperature, and monofilament on the right in a peroneal nerve distribution.  Assessment was peroneal traumatic neuropathy versus RSD.  Currently he appeared to be moderately impaired due to presumed peroneal neuropathy.  The right lower extremity pain was likely due to rheumatoid arthritis rather than RSD.  The Veteran was unable to tolerate EMG/NCV and thus, it was not possible to distinguish between manifestations of RSD and superficial peroneal nerve damage.  The examiner further stated that the neurological impairment would not render the Veteran unemployable.  

In April 2009, the Veteran underwent a physical examination in connection with his Social Security claim.  He reported a diagnosis of Ryder's syndrome and treatment with a combination of Prednisone, Humira, and Sulfasalazine.  He reported concerns over the possibility of RSD and the pain is described as burning, aching, and stabbing with the right knee numbness extending into the lower leg lateral side.  On physical examination, the ankles moved with marked slowness and there were limitations with both dorsiflexion and plantar flexion approximately 15/20 and 30/40 respectively in both ankles.  On neurological examination, there was normal bulk and tone, 5/5 strength, 2+ reflexes and normal sensation throughout.  

VA records show the Veteran presented to the rheumatology clinic in November 2009 for an urgent evaluation of severe foot pain ("feeling like ice").  Objectively, the foot was cooler more distally but not worrisome nor impressive accounting for his complaints.  Monofilament examination was abnormal with decreased sensation noted in the pad of his toes and forefoot bilaterally.  Assessment was acute worsening of pain in his feet described as "icy".  The physician suspected that the peripheral neuropathy was producing a sensation rather than in association with his reactive arthritis.  A November 2009 note indicates that the foot pain had improved since the Gabapentin dose was increased.  

The Veteran underwent a VA spine examination in November 2010.  Sensory examination was noted to be intact to light touch lower extremities and intact to monofilament, sharp/dull.  

The Veteran was afforded a VA foot examination in November 2012.  He reported constant moderate pain in the right foot increasing to severe with prolonged walking and standing.  He takes multiple medications with moderate relief.  Specific neurologic findings were not provided.  

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. 38 C.F.R. §§ 4.120 - 4.124a (2013).  The RO evaluated the Veteran's disability as analogous to Diagnostic Code 8522, which addresses the musculocutaneous nerve (superficial peroneal).  This diagnostic code appears appropriate.  See March 2001 VA examination (noting damage to the superficial peroneal nerve).

Pursuant to Diagnostic Code 8522, complete paralysis of the superficial peroneal nerve (eversion of the foot weakened) is assigned a 30 percent rating.  Incomplete paralysis of the superficial peroneal nerve is rated as follows: severe (20 percent); moderate (10 percent); and mild (noncompensable).  38 C.F.R. § 4.124a, Diagnostic Code 8522.  

The term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with the bilateral factor.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  

The rating schedule also provides the following guidance in evaluating the severity of disabilities of peripheral nerves: 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013). 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2013). 

On review, the evidence does not show complete paralysis of the affected nerve.  The Veteran is able to move and use his foot and there is no evidence of significant weakness related to nerve involvement as opposed to disuse.  The disability picture also does not more nearly approximate severe incomplete paralysis.  The Board has considered the Veteran's reports of severe symptoms and "deadness," but as discussed above, the Board finds the Veteran's credibility to be reduced.  Additionally, objective findings are not consistent and do not serve to support the Veteran's statements.  That is, the Veteran's reported symptoms are considerably greater than that documented on neurological examinations and findings vary throughout.  Clearly, there is a conflict between the lay and medical evidence.  Although the appellant is competent to report his symptoms and state that he is more severely disabled, we conclude that the objective medical evidence is far more probative than the Veteran's exaggerations.  The impairment attributed to the disability in question has been described as moderate, which is consistent with the 10 percent evaluation.  A uniform rating is warranted and the Board finds no basis for assigning a greater evaluation at any time during the appeal period.  See Hart.

Extraschedular consideration

The Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology with regard to the issues decided herein.  The applicable rating criteria consider the Veteran's reported symptoms and clearly contemplate his disability picture.  For example, the rating criteria pertaining to the knee consider limitation of motion of the leg to include functional impairment due to other factors.  The General Rating Formula for Mental Disorders considers the social and occupational impairment related to overall psychiatric disability and includes the symptoms noted, such as suicidal ideation.  Regarding the superficial peroneal nerve injury/RSD, the rating schedule addresses impairment of motor and sensory functions.  Higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As each disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Veteran is already in receipt of TDIU and further consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not necessary. 



ORDER

For the period from August 1, 1997 to July 29, 1998, entitlement to an evaluation greater than 30 percent for right knee arthritis is denied.

For the period prior to January 26, 2009, entitlement to a 70 percent evaluation for depression is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period beginning January 26, 2009, entitlement to an evaluation greater than 70 percent for depression is denied.  

An initial evaluation in excess of 10 percent for sensory loss lateral side of right calf due to damage of the superficial peroneal nerve with RSD of the right lower extremity is denied.  


REMAND

In May 2004, the RO granted entitlement to TDIU effective January 31, 2004.  The Veteran disagreed with the effective date and perfected this appeal.  

At the August 2005 hearing, the Veteran testified that he lost his job in December 1994 and then did not get another job until 1998.  He argues that the effective date for TDIU should be much earlier because he was unemployable for long periods since 1994.  

SSA records show disability beginning in January 2007 based on a primary diagnosis of rheumatoid arthritis and other inflammatory arthritis.  SSA records also suggest that the Veteran returned to work from January 2005 through June 2006.  

Evidence of record suggests that the Veteran attained a college degree in approximately 1996 and a Master's degree in 1998 through VA's vocational rehabilitation program.  In its August 2012 remand, the Board directed that the Veteran's vocational rehabilitation folder be obtained.  

A July 2013 memo indicates that after numerous email requests, the vocational rehabilitation folder was shipped to the AMC and was signed for in October 2012.  Unfortunately, the folder was lost and it was concluded that further attempts to locate this folder would be futile and further delay the Veteran's appeal.  

Considering the Veteran's arguments and the unfortunate loss of the vocational rehabilitation folder, the Board finds that additional development is needed.  Specifically, as the Veteran contends he had marginal and/or sporadic employment during the time period in question, he should be asked to submit an authorization for release of his Social Security earnings records from 1994 through 2006.  Additionally, he should be requested to submit an authorization for release of his college transcripts.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and ask him to submit authorizations for: (a) release of his Social Security earnings records for the years 1994 through 2006; and (b) college transcripts.  The Veteran may also submit this information himself.  Any records obtained should be associated with the claims folder or virtual folders.  The procedures set forth at 38 C.F.R. § 3.159(c)(1) with regard to private records and at 38 C.F.R. § 3.159(c)(2) with regard to Federal records should be followed.  

2.  Thereafter, the AMC/RO should readjudicate the issue of entitlement to TDIU prior to January 31, 2004.  All applicable laws and regulations must be considered. If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


